Exhibit 10(cc)

CAPEX NOTE

$1,800,000 Grand Rapids, Michigan
July 30, 2004


        FOR VALUE RECEIVED, the undersigned, Clarion Technologies, Inc., a
Delaware corporation (the “Company”), and the subsidiaries of the Company
signatory hereto (herein, the “Subsidiaries”, together with the Company and
their respective successors and assigns, called the “Loan Parties”), jointly and
severally, promise to pay to the order of Bank One, NA, a national banking
association with its main office in Chicago, Illinois (herein, together with its
successors and assigns, called the “Bank”), the maximum principal sum available
of One Million Eight Hundred Thousand and 00/100 Dollars ($1,800,000) or, if
less, the aggregate unpaid principal amount of all Capex Loans made by the Bank
to the undersigned pursuant to the Amended and Restated Credit Agreement
described herein among the Loan Parties, the financial institutions, including
the Bank, that are or from time to time may become parties thereto, and Bank
One, NA, a national banking association with its main office in Chicago,
Illinois, as agent, as shown in the Bank’s records.

        The Loan Parties further promise to pay to the order of the Bank
interest on the aggregate unpaid principal amount hereof from time to time
outstanding from the date hereof until paid in full at such rates and at such
times as shall be determined in accordance with the provisions of the Credit
Agreement. Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at the
Agent’s principal office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan
49503, or at such other place as may be designated by the Agent to the Loan
Parties in writing.

        This Capex Note (herein called this “Note”) is made pursuant to an
Amended and Restated Credit Agreement dated as of April 14, 2003 among the Loan
Parties, the financial institutions, including the Bank, that are or from time
to time may become parties thereto, and Bank One, NA, a national banking
association with its main office in Chicago, Illinois, as agent (herein, as the
same may be amended, modified or supplemented from time to time, including any
agreement entered into in replacement thereof, called the “Credit Agreement”).

        This Note is a Capex Note referred to in, evidences indebtedness
incurred under, and is subject to the terms and provisions of, the Credit
Agreement. The Credit Agreement, to which reference is hereby made, sets forth
said terms and provisions, including, but not limited to, those under which this
Note may or must be paid prior to its due date, may be converted to a Term Loan
or may have the principal amount of the commitment reduced or may have its due
date accelerated. Terms used but not otherwise defined herein are used herein as
defined in the Credit Agreement. This Note is secured by the collateral
described in and pursuant to the Credit Agreement and various other Loan
Documents referred to therein, and reference is made thereto for a statement of
terms and provisions of such collateral security, a description of collateral
and the rights of the Agent and the Bank in respect thereof.

--------------------------------------------------------------------------------



        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law and to
the extent provided in the Credit Agreement, to pay all expenses, including
reasonable attorneys’ fees and expenses, incurred by the Agent and the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon the undersigned and their respective
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.


[SIGNATURES ON NEXT PAGE]

--------------------------------------------------------------------------------



(Signature Page to Capex Note – Bank One, NA)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By:   /s/ William Beckman
        ——————————————

Its: President
        ——————————————


CLARION REAL ESTATE, L.L.C.
By: CLARION TECHNOLOGIES, INC., its Member


By: /s/ William Beckman
        ——————————————

Its: President
        ——————————————
